

116 S1259 IS: Chesapeake Bay Gateways and Watertrails Network Reauthorization Act
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1259IN THE SENATE OF THE UNITED STATESMay 1, 2019Mr. Cardin (for himself, Mr. Carper, Mr. Warner, Mr. Coons, Mr. Kaine, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Chesapeake Bay Initiative Act of 1998 to reauthorize the Chesapeake Bay Gateways and
			 Watertrails Network.1.Short
 titleThis Act may be cited as the Chesapeake Bay Gateways and Watertrails Network Reauthorization Act.2.ReauthorizationSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (54 U.S.C. 320101 note; Public Law 105–312) is amended by striking 2019 and inserting 2025.